DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application 1852068 filed in France on 3/9/18. It is noted, however, that applicant has not filed a certified copy of the French application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
The specification does not disclose the fiber amplifier being used to determine the temperature distribution of the DUT, as recited in the last line of claims 21, 28, and 35. The specification discloses (paragraph 20) that the photodiode (110) is used to determine the temperature distribution of the DUT.
Appropriate correction is required.

Claim Objections
Claims 21-38 are objected to because of the following informalities:  
In claims 21, 28, and 35, there is lack of antecedent basis in the specification for the fiber amplifier being used to determine the temperature distribution of the DUT, as recited in the last lines. The specification discloses (paragraph 20) that the photodiode (110) is used to determine the temperature distribution of the DUT.
Claims 22-27, 29-34, and 36-38 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 10,775,246 [hereinafter ‘246]. 
Referring to claim 21 of the instant application, claim 3 of ‘246 claims a temperature distribution sensor to determine a temperature distribution of a device under test (DUT) comprising:
a laser source to emit a laser beam that is tunable over a wavelength range; a
a pulsed source to apply a pulse drive signal to the laser beam or to a modulator to modulate the laser beam that is to be injected into a device under test (DUT);
a bandpass filter that is operatively disposed between the laser source and the DUT (see base claim 1 of ‘246); and 
a fiber amplifier to amplify the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT.

Claim 22 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘246 in view of claim 2 of ‘246.
Claim 3 of ‘246 claims a sensor having all of the limitations of claim 22 of the instant application, as stated above with respect to claim 21 of the instant application, except for the DUT including an optical fiber.
However, claim 2 of ‘246 claims that the DUT of the sensor includes an optical fiber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of ‘246 by claiming that the DUT includes an optical fiber, as claimed in claim 2 of ‘246, in order to determine the temperature distribution of the DUT.

Claims 23 and 24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘246 in view of claim 8 of ‘246.
Referring to claim 23 of the instant application, claim 3 of ‘246 claims a sensor having all of the limitations of claim 23 of the instant application, as stated above with respect to claim 21 of the instant application, except for a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam.
However, claim 8 of ‘246 claims that the sensor comprises a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam (see intervening claim 7 of ‘246).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of ‘246 by claiming that the sensor comprises a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam, as claimed in claim 8 of ‘246, in order to determine the temperature distribution of the DUT.

Referring to claim 24 of the instant application, claim 3 of ‘246 in view of claim 8 of ‘246 claims all of the limitations of claim 24 of the instant application, as stated above with respect to claim 23 of the instant application, where claim 8 of ‘246 further claims that the sensor further comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct a differential attenuation between the two preset wavelengths of the laser beam by determining a ratio of the Rayleigh optical time-domain reflectometer traces at the two preset wavelengths of the laser beam.

Claim 25 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘246 in view of claim 4 of ‘246.
Referring to claim 25 of the instant application, claim 3 of ‘246 claims a sensor having all of the limitations of claim 25 of the instant application, as stated above with respect to claim 21 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
However, claim 4 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, as claimed in claim 4 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 26 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘246 in view of claim 5 of ‘246.
Referring to claim 26 of the instant application, claim 3 of ‘246 claims a sensor having all of the limitations of claim 26 of the instant application, as stated above with respect to claim 21 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength.
However, claim 5 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength, as claimed in claim 5 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 27 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of ‘246 in view of claim 6 of ‘246.
Referring to claim 27 of the instant application, claim 3 of ‘246 claims a sensor having all of the limitations of claim 27 of the instant application, as stated above with respect to claim 21 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT.
However, claim 6 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT, as claimed in claim 6 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 28 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246. 
Referring to claim 28 of the instant application, claim 11 of ‘246 claims a temperature distribution sensor to determine a temperature distribution of a device under test (DUT) comprising:
a first laser source to emit a first laser beam; 
a second laser source to emit a second laser beam;
a pulsed source to apply a pulse drive signal to the first and second laser beams or to a modulator to modulate the first and second laser beams that are to be injected into a device under test (DUT);
a bandpass filter that is operatively disposed between the first and second laser sources and the DUT (see base claim 9 of ‘246); and
a fiber amplifier to amplify the pulse drive signal applied to the first and second laser beams or to the modulator to modulate the first and second laser beams that are to be injected into the DUT.

Claim 29 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246 in view of claim 10 of ‘246.
Claim 11 of ‘246 claims a sensor having all of the limitations of claim 29 of the instant application, as stated above with respect to claim 28 of the instant application, except for the DUT including an optical fiber.
However, claim 10 of ‘246 claims that the DUT of the sensor includes an optical fiber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of ‘246 by claiming that the DUT includes an optical fiber, as claimed in claim 10 of ‘246, in order to determine the temperature distribution of the DUT.

Claims 30 and 31 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246 in view of claim 16 of ‘246.
Referring to claim 30 of the instant application, claim 11 of ‘246 claims a sensor having all of the limitations of claim 30 of the instant application, as stated above with respect to claim 28 of the instant application, except for a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam.
However, claim 16 of ‘246 claims that the sensor comprises a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam (see intervening claim 15 of ‘246).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of ‘246 by claiming that the sensor comprises a photodiode operatively disposed between the laser source and the bandpass filter to acquire Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam, as claimed in claim 16 of ‘246, in order to determine the temperature distribution of the DUT.

Referring to claim 31 of the instant application, claim 11 of ‘246 in view of claim 16 of ‘246 claims all of the limitations of claim 31 of the instant application, as stated above with respect to claim 30 of the instant application, where claim 16 of ‘246 further claims that the sensor further comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct a differential attenuation between the two preset wavelengths of the laser beam by determining a ratio of the Rayleigh optical time-domain reflectometer traces at the two preset wavelengths of the laser beam.

Claim 32 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246 in view of claim 12 of ‘246.
Referring to claim 32 of the instant application, claim 11 of ‘246 claims a sensor having all of the limitations of claim 32 of the instant application, as stated above with respect to claim 28 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
However, claim 12 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to determine the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, as claimed in claim 12 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 33 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246 in view of claim 13 of ‘246.
Referring to claim 33 of the instant application, claim 11 of ‘246 claims a sensor having all of the limitations of claim 33 of the instant application, as stated above with respect to claim 28 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength.
However, claim 13 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to correct, for anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, a wavelength difference resulting from differing anti-Stokes spectral slices and a corresponding mean weighted average wavelength, as claimed in claim 13 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 34 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of ‘246 in view of claim 14 of ‘246.
Referring to claim 34 of the instant application, claim 11 of ‘246 claims a sensor having all of the limitations of claim 34 of the instant application, as stated above with respect to claim 28 of the instant application, except for a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT.
However, claim 14 of ‘246 claims that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 11 of ‘246 by claiming that the sensor comprises a processor; and a memory storing machine readable instructions that when executed by the processor cause the processor to operate, using the narrow linewidth tunable laser source, in a Rayleigh mode to record a distributed acoustic sensing signal over the DUT, as claimed in claim 14 of ‘246, in order to determine the temperature distribution of the DUT.

Claims 35 and 36 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of ‘246 in view of claim 3 of ‘246.
Referring to claim 35 of the instant application, claim 18 of ‘246 claims a computer implemented method to determine a temperature distribution for a device under test (DUT) comprising:
emitting, from a laser source, a laser beam that is tunable over a wavelength range; 
applying a pulse drive signal to the laser beam or to a modulator to modulate the laser beam that is to be injected into a device under test (DUT); and
operatively connecting a bandpass filter between the laser source and the DUT (see base claim 17 of ’246).
Claim 18 of ‘246 does not claim amplifying the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT.
However, claim 3 of ‘246 claims that the sensor for determining the temperature distribution of the DUT comprises an amplifier for amplifying the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 of ‘246 by claiming that the method comprises amplifying the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT, as claimed in claim 3 of ‘246, in order to determine the temperature distribution of the DUT.

Referring to claim 36 of the instant application, claim 18 of ‘246 in view of claim 3 of ‘246 claim a method having all of the limitations of claim 36 of the instant application, as stated above with respect to claim 35 of the instant application, wherein claim 18 of ‘246 further claims that the DUT includes an optical fiber.

Claim 37 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of ‘246 in view of claim 3 of ‘246, as stated above with respect to claim 35 of the instant application, and further in view of claim 19 of ‘246.
Referring to claim 37 of the instant application, claim 18 of ‘246 in view of claim 3 of ‘246 claim a method having all of the limitations of claim 37 of the instant application, as stated above with respect to claim 35 of the instant application, except for acquiring Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam; and correcting a differential attenuation between the two preset wavelengths of the laser beam by determining a ratio of the Rayleigh optical time-domain reflectometer traces at the two preset wavelengths of the laser beam.
However, claim 19 of ‘246 claims that the method comprises acquiring Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam; and correcting a differential attenuation between the two preset wavelengths of the laser beam by determining a ratio of the Rayleigh optical time-domain reflectometer traces at the two preset wavelengths of the laser beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 of ‘246 in view of claim 3 of ‘246 by claiming that the method comprises acquiring Rayleigh optical time-domain reflectometer traces at two preset wavelengths of the laser beam; and correcting a differential attenuation between the two preset wavelengths of the laser beam by determining a ratio of the Rayleigh optical time-domain reflectometer traces at the two preset wavelengths of the laser beam, as claimed in claim 19 of ‘246, in order to determine the temperature distribution of the DUT.

Claim 38 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of ‘246 in view of claim 3 of ‘246, as stated above with respect to claim 35 of the instant application, and further in view of claim 20 of ‘246.
Referring to claim 38 of the instant application, claim 18 of ‘246 in view of claim 3 of ‘246 claim a method having all of the limitations of claim 38 of the instant application, as stated above with respect to claim 35 of the instant application, except for determining the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
However, claim 20 of ‘246 claims that the method comprises determining the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 of ‘246 in view of claim 3 of ‘246 by claiming that the method comprises determining the temperature distribution for the DUT by determining a ratio of anti-Stokes optical time-domain reflectometer traces for two preset wavelengths of the laser beam, as claimed in claim 20 of ‘246, in order to determine the temperature distribution of the DUT.

Allowable Subject Matter
Claims 21-37 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the filing of a proper Terminal Disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature distribution sensor comprising a fiber amplifier to amplify the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT to determine a temperature distribution for the DUT (claim 21).
A temperature distribution sensor comprising a fiber amplifier to amplify the pulse drive signal applied to the first and second laser beams or to the modulator to modulate the first and second laser beams that are to be injected into the DUT to determine a temperature distribution for the DUT (claim 28).
A computer implemented method comprising amplifying the pulse drive signal applied to the laser beam or to the modulator to modulate the laser beam that is to be injected into the DUT to determine a temperature distribution for the DUT (claim 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/17/21